HATCH, J.
The evidence shows that the plaintiff was walking east .along the north sidewalk of Kingsbridge Road, in the borough of the Bronx, in the city of New York, at about 7 o’clock p. m., on October 15, 1898; that he fell into an excavation, where a sewer was in process •of construction, and was severely injured. The road was torn up by this sewer work for some considerable distance, and the dirt therefrom was thrown upon the south side, so as to make passage by pedestrians impossible on that side. On the north side of the road was a sidewalk, made of dirt, ashes, and Milestone, and just north of this was a stone wall, inclosing private property. The plaintiff' by his wit*983nesses showed that this sidewalk was left open to the public, and was in use by the people of the neighborhood at the time of the accident. At the place where the accident occurred, about 8 feet of the sidewalk had been blasted away, and there was an excavation about 12 feet in depth, across which were laid two planks, each 10 inches wide. The plaintiff, a carpenter by occupation, had been in the habit of passing over this excavation on the two planks, night and morning, in going to his work and returning home for several days, and he testified that on the night in question, while he was walking across, one of the planks rocked, and he was thrown into the hole, receiving the injuries complained of. The defendant attempted to prove that there were barriers to prevent people from crossing this place, and that a break had been made in the stone wall to allow people to pass through the wall into the adjoining field, and thus go around the excavation, and that the plaintiff was intoxicated at the time he fell. All this the plaintiff denied, both by hi's own testimony and that of several other witnesses. Upon the trial the jury awarded him a verdict of $2,000, and from the judgment entered thereon, and from' the order denying a motion for a new trial, this appeal is taken.
While the evidence given upon the trial was quite conflicting,' and would have authorized the jury to find that the plaintiff was guilty of contributory negligence, yet there was sufficient, also, for them to find as they did. Consequently the judgment may not be reversed for this reason. The main contention of the learned corporation counsel seems to be that the complaint should have been dismissed upon the motion made at the close of the plaintiff’s case, upon the ground that no notice of an intention to sue, as required by the statute, had been filed with the corporation counsel. The plaintiff sent to the comptroller of the city the following notice:
“Claim.
“New York City, October 26, 1898.
“Hon. Bird S. Coler, Comptroller of the City of New York, New York City—Dear Sir: Please to take notice that James J. Halpin, residing at the corner of Bailey avenue and Kingsbridge Road, in the borough of the Bronx, city of New York, claims damages in the sum of $10,000 for personal injuries received on the 15th day of October, 1898, caused by falling into a sewer excavation then made at a point on Kingsbridge Road 100 feet, more or less, east of Sedgwick avenue, in said borough and city.
“Very respectfully yours,
“Hervey R. Franklin, Claimant’s Attorney,
“No. 35 Nassau St., Room 1201.”
Indorsed: “No. 57,762. Claim of James J. Halpin. No notice of intention served. New York Law Department, Office of the Corporation Counsel, October 26, 1898. Received. Register Clerk.”
It was admitted that this claim was filed October 26, 1898, with the comptroller; that upon its reception the comptroller transmitted the same to the corporation counsel and accompanied it with the- following letter:
• “James J. Halpin, residence Bailey avenue and Kingsbridge Road, Bronx, has filed in this department, by Hervey R. Franklin, his attorney, office 35 Nassau street, a claim for $10,000 damages for personal injuries received by falling into a sewer excavation on Kingsbridge Road on October 15, 1898. *984Claim filed October 26th, and inclosed herewith. Please detail one of your assistants to conduct such an examination of the claimant as is provided, etc. Respectfully, M. T. Daly, Deputy Comptroller.”
Thereupon the comptroller caused to be served upon the plaintiff the following notice:
“Notice to Claimants.
“The City of New York, Department of Finance.
“Comptroller’s Office, Feby. 27th, 1899.
“James J. Halpin: By section M9 of the Greater New York charter (chapter 378, Laws 1897), it is provided that ‘the comptroller may require any person presenting for settlement an account or claim for any cause whatever, against the corporation, to be sworn before him touching such account or claim, and when so sworn, to answer orally as to any facts relative to the justness of such account or claim.’ In accordance with the power thus conferred upon me, I hereby require you to appear and be sworn before me, at the office of the corporation counsel, No. 2 Tryon Row, borough of Manhattan, on the 9th day of March, 1899, at 4 o’clock in the afternoon of that day, to answer orally as to any facts relative to the justness of a certain account or claim against the corporation, which was presented by you for settlement on October 26th, 1898; the said claim being for $10,000 for damages for personal injuries received on Oct. 15th, 1898. Mr. Rankine, assistant to the corporation counsel, will take the examination.
“Bird S. Coler, Comptroller.”
Pursuant thereto plaintiff appeared and was examined by a representative of the corporation counsel’s office respecting the claim and the circumstances attending the reception of the injuries upon which the claim was based. The testimony thus taken remained in the custody of the corporation counsel and was produced by him upon the trial of the action.
It is claimed that this notice is not in compliance with the statute, and that, as the service of the same was a condition precedent to the right to maintain the action, no cause of action was shown to exist against the defendant. We think this contention cannot be upheld. In Sheehy v. City of New York, 160 N. Y. 139, 54 N. E. 749, a notice quite similar to the one under consideration was the subject of examination. Therein it was said:
“The statute prescribes no form, although it states in general terms the nature of the notice required. Its purpose was that a notice should be given which would inform the law officer of the city of the nature of the claim, the place where and the circumstances under which it arose, and of a purpose on the part of the plaintiff to enforce it.”
And further the court said:
“While, in an action like this, the statute must be substantially complied with, or the plaintiff cannot recover, still, where an effort to comply with it has been made, and the notice served, when reasonably construed, is such as to accomplish the object of the statute, it should, we think, be regarded as sufficient.”
The notice in that case did not contain a statement of an intention to commence an action on the part of the plaintiff to enforce the claim. The language of the notice was that the plaintiff “claims and demands from the mayor, aldermen, and commonalty of the city of New York $5,000 damages for personal injuries sustained by her falling upon the sidewalk,” and then follows a description of the *985place where the injury was received. The statement contained in the present notice is that the plaintiff “claims damages in the sum of $10,000 for personal injuries” received, etc., naming the place where the accident occurred. It was served upon the comptroller, transmitted by the latter to the corporation counsel, and acted upon by him. It is evident that the purpose which the statute sought to accomplish was effected, and, as the corporation counsel had notice of the claim, and of a purpose to enforce it by suit, if necessary, and acted thereon, it was not necessary that the plaintiff should state in words an intention to sue.
The declaration by the corporation counsel, entered in the register, that no notice of intention had been served, is not to be considered, nor was it admissible in establishment of the fact that no notice was served. It amounted to no more than would any other declaration in its favor. It is an extremely technical view which would defeat the plaintiff’s right to maintain the action based upon such grounds.
The judgment and order should therefore be affirmed, with costs.
PATTERSON and O’BRIEN, JJ., concur.